DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 5, 20-23 and 38 are pending in this application and were examined on their merits.

The rejection of Claims 1, 5, 20, 21, 22, 23 and 38 under 35 U.S.C. § 112(b) or 35 U.S.C. §112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to the claims filed 07/15/2022.

The rejection of Claim 38 under 35 U.S.C. § 112(b) or 35 U.S.C. §112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to the claims filed 07/15/2022.

Claim Interpretation

Claim 1 now recites “a composition consisting essentially of protocatechuic acid”.  The claims has been construed consistent with the MPEP at 2111.03, III. which states
For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). 
If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964)

The Applicant has not clearly indicated either in the disclosure or the Remarks filed 07/15/2022 what the basic and novel characteristics of the claimed invention are, or that the introduction of the additional components/steps of the prior art (Rivera-Piza) would materially affect/change these characteristics.  Therefore, the phrase “consisting essentially of” has been construed as “comprising”.  Applicant cited supporting portions of the Specification (Paragraphs [0112], [0122] and [0133] do not indicate what the basic and novel characteristics of the invention are.  Claim 1 is drawn to PCA treatment on endothelial progenitor cells (EPC) to “enhance a bone graft…by stimulating bone growth”, which the Examiner arguendo interprets as the basic and novel characteristic. 

 The Examiner notes that the cited Specification portions are drawn to compositions “consisting of” PCA and not the claimed “consisting essentially of” PCA.  Applicant provided exhibits 5, 6 and 7 demonstrate that the presence of additional components, such as those in Rivera-Piza, do not materially change the basic and novel characteristic of “enhancing a bone graft…by stimulating bone growth” as the exhibits indicate that the additional components of ascorbic acid (vitamin C), dexamethasone and β-glycerophosphate were all known in the art as indicated by the provided exhibits to have a positive effect on bone growth.  Thus, even giving the claims this interpretation the composition of the prior art would be considered to have the same basic and novel characteristic of the claimed invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 22, 23 and 38 are newly rejected under 35 U.S.C. § 103 as being
unpatentable over Seebach et al. (2010), of record, in view of Rivera-Piza et al. (2017), cited in the IDS, and Kamei et al. (2017), of record.


Seebach et al. teaches a method of treating a bone defect comprising:
administering a bone graft (implant) to a rat with a bone defect, the graft comprising
with xenogenic (human) endothelial progenitor cells (EPC) and/or MSCs seeded onto
(therefore on the surface of) β-TCP (tricalcium phosphate) granules (Pg. 1961, Title,
Abstract and Pg. 1962, Column 1, Lines 28-35 and Column 2, Lines 1-16 and 49-52 and
Pg. 1963, Table 2 and Column 1, Lines 1-5).

With regard to Claim 22, the reference teaches the EPCs are xenogenic (human) (Pg. 1961, Abstract).

Seebach et al. did not teach a method wherein a therapeutically effective amount
of a composition comprising protocatechuic acid (PCA) is administered to the EPC, before, or at the time the bone graft is administered to the patient, thereby priming the EPC to differentiate into bone tissue, and
enhancing osteogenic genetic expression of osteopontin, osteoprotegerin, RUNX2, osterix, DIx5, Msx-2, c-fos, Cox-2, FGF2, Bapx1, osteocalcin, B-catenin, ATF4, SatB2, Collagen I, alkaline phosphatase, bone sialoprotein, and/or BMP-6 genes of the endothelial progenitor cells to stimulate bone growth, as required by Claim 1;
wherein the therapeutically effective amount of PCA results in a local concentration of at least 10 µM, as required by Claim 5;
wherein the treating of the EPC with a therapeutically effective amount of PCA is performed ex vivo in culture, as required by Claim 23;
or wherein enhancing osteogenic genetic expression comprises the bone sialoprotein (BSP), osteopontin (SPP1), alkaline phosphatase (TNAP) and/or RunX2 genes, as required by Claim 38.

Rivera-Piza et al. teaches a method wherein Mesenchymal Stem Cells (MSCs) are cultured ex vivo and are treated with a therapeutically effective amount (40 or 80 um) of protocatechuic acid (PCA) administered directly to the cells in culture (thereby “priming” the MSC to differentiate into bone tissue [enhancing osteogenesis] and resulting in a local concentration of at least 10 µM) (Pg. 309, Title and Pg. 312, Column 1, Lines 32-38 and Pg. 314, Fig. 2).

Kamei et al. teaches that EPC and stem cells promote neovascularization and tissue repair and are a promising cell source for the treatment of musculoskeletal and neural tissue injury, including bone (Pg. 1, Abstract) and EPCs/CD34+ cells directly contribute to vasculogenesis and osteogenesis (Pg. 2, Column 1, Lines 41-49).







It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Seebach et al. of treating a bone defect, comprising administering a bone graft (implant) to a rat with a bone defect, the graft comprising with xenogenic (human) endothelial progenitor cells (EPC) and/or MSCs seeded onto (therefore on the surface of) β-TCP (tricalcium phosphate) granules with the treatment of priming ex vivo cultured MSC with a therapeutically effective amount of PCA to enhance osteogenesis taught by Rivera-Piza et al. because this would provide a bone graft containing cells with enhanced osteogenic properties.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because both MSC and EPCs are known in the art to be therapeutics for bone repair and osteogenesis, therefore treatment of either EPCs or both EPC and MSCs with PCA would be expected to provide enhanced osteogenesis in treatment of a bone defect by administration of a graft comprising said treated cells.  There would have been a reasonable expectation of success in making this combination because EPCs, MSCs and combinations thereof are known to be useful in grafts for the treatment of bone defects and treatment of MSCs is known to provide enhanced osteogenic characteristics.





With regard to the limitation of Claim 1, wherein a therapeutically effective amount of protocatechuic acid (PCA) is administered to the EPC, before, or at the time the bone graft is administered to the patient, it would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to treat the EPC comprising bone implant with PCA before or at the same time as administration thereof, because this is no more than the selection from a finite number of identified, predictable solutions, with a reasonable expectation of success.  That is, the implant comprising EPCs can only be treated with the PCA either before, during or after implantation.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because treating with grafts comprising cells with PCA either before or during implantation would eliminate the need for an additional treatment step with PCA after implantation of the bone graft.  There would have been a reasonable expectation of success in making this modification because there are only a finite number of ways a bone graft comprising EPCs can be treated with PCA.

With regard to the preamble of Claim 1, even if the intended-use limitation were limiting, the PCA treated, EPC comprising implant of the combined prior art would be capable of performing the claimed intended use of “enhancing a bone graft by anabolic stimulating bone growth with increased osteogenic gene expression in a patient”.



With regard to the limitations of Claim 1, “enhancing osteogenic genetic
expression of osteopontin, osteoprogerin, RUNX2, osterix, DIx5, Msx-2, c-fos, FGF2, Bapx1, osteocalcin, B-catenin, ATF4, SatB2, Collagen I, alkaline phosphatase, bone sialoprotein, and/or BMP-6 genes of the mesenchymal stem cells to stimulate bone growth”;
and Claim 38, “wherein enhancing osteogenic genetic expression comprises the
bone sialoprotein (BSP), osteopontin, alkaline phosphatase and/or RunX2 genes”, these are inherent characteristics/features of administering a therapeutically effective amount of PCA to ex vivo EPCs in culture.  As the prior art teaches the same method steps using the same components as claimed, the characteristic features and properties must also be the same.

Response to Arguments

Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Rivera-Piza teaches that their MSC cells were treated with Vitamin C, β-glycerophosphate and dexamethasone in addition to PCA.  Applicant cites NPL exhibits 5, 6 and 7 indicating that these compounds have a material effect on osteogenic differentiation (Remarks, Pg. 5, Lines 14-32 and Pg. 6, Lines 1-2).  

The Applicant cites Examples 1, 2 and 3 of the Specification describing the effects of treatment with PCA on osteoblasts and MSCs as demonstrating the effectiveness of a composition consisting essentially of PCA in contrast to Rivera-Piza which includes other compounds with known osteogenic stimulating responses (Remarks, Pg. 6, Lines 3-17).

This is not found to be persuasive for the following reasons, as discussed above,   Applicant has the burden of establishing that the components/steps practiced in the prior art are excluded as materially affecting the aforementioned basic and novel characteristic of the claimed invention.  Neither the disclosure or the Exhibits provide evidence that the presence of additional components, such as the Vitamin C, β-glycerophosphate and dexamethasone of Rivera-Piza, would materially affect/change the characteristics of the claimed invention.  The Examiner notes that Applicant has not clearly indicated either in the disclosure or the Remarks filed 07/15/2022 what the basic and novel characteristics of the claimed invention are.  Therefore, the phrase “consisting essentially of” has been construed as “comprising” and the prior art is still applicable.

The Applicant concludes that the prior art does not disclose or suggest the claimed method as recited in Claim 1 (Remarks, Pg. 6, Lines 22-28).

This is not found to be persuasive for the reasoning provided in the above new rejections which make obvious the claimed invention.
Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        08/02/2022

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636